Citation Nr: 1523541	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  08-26 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating higher than 10 percent for degenerative joint disease of the right ankle. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from January 1966 to January 1986.  His awards and decorations include the Silver Star and Purple Heart Medals.

In an August 2006 rating decision the Roanoke, Virginia Regional Office (RO) of the Department of Veterans Affairs (VA) granted service connection for degenerative joint disease of the right ankle evaluated as 10 percent disabling, effective December 14, 2005.  Although the Veteran did not submit a notice of disagreement with this decision, he underwent a VA examination of the right ankle in September 2006 and submitted a claim for a total rating based on individual unemployability due to service connected disabilities (TDIU) in October 2006.  The claim was treated as a claim for increased rating for the right ankle disability.  This evidence constitutes new and material evidence during the appeal period and prevented the August 2006 decision from becoming final.  38 C.F.R. § 3.156(b) (2014).  The Veteran perfected his appeal following an October 2007 rating decision that essentially readjudicated the right ankle disability and denied an increased rating.

In December 2011, the Board remanded the right ankle issue for additional development. 


FINDING OF FACT

The Veteran's right ankle disability has been productive of moderate limitation of motion without additional limitation due to pain, weakness, incoordination or excess fatigability for the entire appeal period. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for degenerative joint disease of the right ankle have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Codes 5003, 5010, 5270, 5271, 5272, 5273, 5274 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014);  Pelegrini v. Principi, 18 Vet. App. 112 (2004); C.F.R. § 3.159(b)(1) (2014).

In this case, the Veteran was provided with complete VCAA notification in a March 2007 letter that contained all the information required by Pelegrini v. Principi, 18 Vet. App. 112 (2004) and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  It was provided to the Veteran prior to the initial adjudication of his claim.  The duty to notify has been met.  

The duty to assist has been met.  All private and VA medical records have been obtained.  The December 2011 remand was for efforts to obtain more recent VA treatment records.  This has been accomplished.  The Veteran has been afforded two VA examinations of his right ankle disability.  These examinations address all rating criteria.  

Although the most recent examination was conducted in August 2007, the Veteran does not allege, and the record does not otherwise show, that his disability has increased in severity since that time.   The records dated subsequent to August 2007, show no complaints or findings referable to the right ankle.  The mere passage of time does not trigger a duty to provide a new examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  There is no indication that there is any relevant evidence outstanding, and the Board may proceed with consideration of the Veteran's appeal.

Initial Rating

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10. 

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

In the case of an initial rating, separate or staged ratings are assignable for separate periods since the effective date of service connection to account for changes in the disability over time.  Fenderson v. West, 12 Vet App 119 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Traumatic arthritis is evaluated under the rating code for degenerative arthritis.  38 C.F.R. § 4.71a, Code 5010.  

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, Code 5003.

Marked limitation of ankle motion is evaluated as 20 percent disabling.  Moderate limitation of motion is evaluated as 10 percent disabling.  38 C.F.R. § 4.71a, Code 5271.  

Normal range of motion of the ankle is from zero degrees to 20 degrees for dorsiflexion and from zero degrees to 45 degrees for plantar flexion.  38 C.F.R. § 4.71a, Plate II. 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flareups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

The evidence includes the report of a September 2006 VA fee basis examination of the Veteran's ankles.  The right ankle did not have any signs of edema, effusion, weakness, tenderness, redness, heat, abnormal movement or guarding of movement.  There was no deformity on visual examination.  The range of motion for both ankles was 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  There was no additional limitation due to pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  

The most recent VA fee basis examination of the right ankle was conducted in August 2007.  The Veteran described his symptoms as including weakness, swelling, and giving way.  He did not have stiffness, heat, redness, lack of endurance, locking, fatigability, or dislocation.  An aching type pain was constant and localized, which was treated with an over the counter medication.  The Veteran said that his disability did not cause incapacitation or limitation.  On examination, the Veteran required a cane for support with ambulation.  There was no sign of abnormal weight bearing but the gait was abnormal.  

On examination, the Veteran had tenderness and guarding of movement.  There was no edema, effusion, weakness, redness, heat, or subluxation.  Range of motion was 10 degrees of dorsiflexion and 30 degrees of plantar flexion.  The right ankle also had pain, fatigue, weakness, lack of endurance, and incoordination with repetitive use.  However, these symptoms did not result in any additional limitation of motion.  The right ankle also had a slight malunion of the os calcis, and a slight malunion of the astralgus.  The diagnosis was degenerative joint disease changes of the right ankle.  The examiner notes that this disability prevented the Veteran from standing or walking for prolonged periods.  

VA treatment records dated through 2013 do not reveal any specific complaints or treatment pertaining to the right ankle.  

The September 2006 VA examination showed that the range of motion of the right ankle was normal, without any additional impairment due to pain, weakness, fatigability, or incoordination following repetitive motion.  

The August 2007 VA examination shows that there had been an increase in symptomatology since the previous examination.  On this examination, the Veteran only had 10 degrees of dorsiflexion and 30 degrees of plantar flexion.  He also had pain, weakness, fatigability and incoordination after repetitive use, but it is important to note that these symptoms did not result in any additional limitation of motion.  As the Veteran retains at least half of his range of motion in both planes, the Boards finds that this equates to the moderate limitation of motion represented by the current 10 percent evaluation and not the marked limitation required for a 20 percent rating.  Thus, an increased evaluation is not warranted for any portion of the appeal period.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Code 5271.  

The Veteran has contended that he is entitled to a higher initial rating on the basis of ankle pain and swelling; but there is no indication of additional functional limitation due to these symptoms beyond that contemplated by the 10 percent rating.

In reaching this decision, the Board has considered whether or not the use of a different rating code for the ankle might be more beneficial to the Veteran but finds that the most appropriate code is the one for limitation of motion that is currently assigned.  The August 2007 examination noted a slight malunion of the os calcis and a slight malunion of the astralgus.  However, it would take a marked deformity of either the os calcis or the astralgus to warrant a rating higher than the 10 percent currently assigned under the code for limitation of motion.  The evidence does not show even the moderate deformity required for an evaluation under this rating code.  38 C.F.R. § 4.71a, Code 5273.  Furthermore, there is no ankylosis of the ankle, the subastragalar joint, or the tarsal joint, which precludes a higher rating under these codes.  38 C.F.R. § 4.71a, Codes 5270, 5272.  Finally, the Veteran has not undergone an astragalectomy, and a rating under this code would not be proper.  38 C.F.R. § 4.71a, Code 5274.  

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or to the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record). 

In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The schedular evaluation in this case is not inadequate.  The scheduler criteria adequately describe the Veteran's right ankle symptoms.  These symptoms include limitation of motion of the ankle, swelling and pain, all of which are provided for in the rating criteria.  See 38 C.F.R. § 4.40, 4.45, 4.59, 4.71a.  Moreover, there is no record of marked interference with employment or hospitalization due to this disability.  He has not been hospitalized for his ankle disability, and there is no evidence it has caused him to miss work.  Accordingly, referral for consideration of an extra-schedular rating is not warranted. 

Finally, the Board notes that a TDIU has been in effect for the entire period on appeal, and that the Veteran is also in receipt of a combined 100 percent scheduler evaluation.  Thus, further consideration of TDIU is not required.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).




							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an initial rating higher than 10 percent for degenerative joint disease of the right ankle is denied. 




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


